DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but are moot because the arguments do not apply to the revised rejections or in the same way below. Applicant amended Claim 1, to narrow the limitation of the control of the adjuster to start separating the imprint material and mold from each other by increasing the distance between the substrate holder and mold holder and additionally added the limitation of continuous irradiation during all of the cited irradiation periods in Claims 1, 3, 6 and 7. No new matter added.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koole (US 2011/0037201) in view of Kataho (US 2008/0018024) and further in view of Okushima (US 2009/0098688).
Regarding Claim 1, Koole discloses an imprint apparatus for curing an imprint material on a substrate (Fig. 1 paragraph [0055] UV-curable imprintable medium (e.g. resin) – 10 substrate – 6)  held by a substrate holder(paragraph [0068]) by bringing a mold held by a mold holder (paragraph [0089]) into contact with the imprint material (Fig.1 abstract, paragraph [0006]), a mold (template) with a patterned surface (Fig. 1 paragraph [0055] quartz template – 12) which contacts the UV-curable liquid medium on the substrate (Fig. 1 paragraphs [0011] [0055] imprintable medium – 10) while an energy supply tool configured to irradiate the imprint material on the substrate (Fig. 1 paragraph [0055] imprintable medium – 10 UV radiation – 14) and with a controller that controls the energy supply tool (paragraphs [0034] [0036]), however, Koole does not disclose that the controller is configured to adjust a distance between the substrate and mold holders for contact and separation such that the adjuster starts separating the imprint material and the mold from each other.
In the same field of endeavor, method and apparatus for imprinting energy ray-setting resin, Kataho teaches an adjuster configured by a controller to adjust a distance between the substrate holder and the mold holder for contact and separation between the imprint material and the mold (paragraphs [0012] [0023] a predetermined imprinting pressure (wt.)),  and, moreover, Kataho teaches that after an initial hardening stage, the resin is not irradiated until completely hardened (paragraph [0024] after which the pressing force on the resin layer and transfer mold is cancelled and the resin layer and transfer mold are kept in a non-pressed state non-pressed state during which the imprint material that is in contact with the mold is again irradiated with the light by the energy supply tool (Figs.1, 3 paragraph  [0024] irradiating the resin layer – 2 with ultraviolet rays once again letting crosslinking reactions to proceed further for hardening the resin layer – 2 completely 100%). However, Kataho teaches that the step of separating the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Koole to incorporate the teaching of Kataho whereby an imprint apparatus for curing UV- curable imprintable resin on a substrate is brought into contact with a mold where a UV-light cures the resin through the template (mold) and that the UV light would be supplied or decreased during the period where separations of the imprint material and the mold is started, as disclosed by Koole, and would further provide, as taught by Kataho, that a controller would control an adjuster configured to adjust the distance between the substrate holder and the mold holder with a predetermined pressure while irradiation is supplied by an energy supply tool configured to irradiate the imprint material on the substrate while in a non-pressed condition. One with ordinary skill in the art would be motivated to use this period of irradiation because during this time of adjustment of distance from a pressed to a non-pressed state no internal stresses occur within the resin layer as no imprinting pressure is applied thereon in a second hardening stage (paragraph [0025]).
In the same field of endeavor, Okushima teaches an imprint method with a step of curing a resin material on a substrate whereby an imprint patterned mold is in contact or proximity with the resin material and further includes a step of parting the mold from the cured resin material (abstract). This parting is effected while there is ongoing irradiation (abstract). Okushima further teaches that with respect to the curing of the resin material, the resin material is not necessarily completely cured (paragraph [0039]). Okushima then discloses that during the parting irradiation is still applied (paragraph [0040] the parting is effected while irradiating an entire area in which the imprint pattern of the mold is formed and the cured resin material with the electromagnetic wave). This area is continuously irradiated during the period by which the imprint material is in contact with the mold with the light by the energy supply tool (paragraph [0026] in the parting step, the electrification removal may be performed by irradiating a contact surface between the resin material and the pattern forming surface with light from an electrification removing light source so as to pass the light through the mold). This irradiation from the light source therefore can be used for both photocuring and electrification removal (paragraph [0026]).

Regarding Claim 2, the combination of Koole, Kataho and Okushima disclose all the limitations of Claim 1 and both Koole and Kataho further disclose that the energy supply tool starts an operation for stopping the supply of the energy to the imprint material in response to a stop instruction from the controller (Koole paragraph [0045]), and while Koole teaches that  the end time (stop instruction) of the irradiation of the imprint material is earlier than the end of the holding period such that the stop instruction is before the supply of the energy from the energy supply tool to the imprint material stops (Koole, paragraph [0020]), Kataho teaches that, after the completion of curing the mold, the controller controls the adjuster so as to start separating the imprint material and the mold from each other after the stop instruction is sent to the energy supply tool and before irradiating the imprint material by the energy supply tool stops (Kataho, paragraph [0025], hardening of the resin still progresses to some extent even after interruption of the irradiation of ultraviolet rays by the ultraviolet irradiation unit – 6).
 Regarding Claim 3, the combination of Koole, Kataho and Okushima disclose all the limitations of Claim 1 and Koole and Kataho further disclose a continuous irradiation period, in which an irradiation amount of the light to the imprint material, includes a first continuous irradiation period during which the 
Regarding Claim 4, the combination of Koole, Kataho and Okushima disclose all the limitations of Claim 3 and Koole further discloses that the imprint apparatus of Claim 3 comprises a period during which an operation of separating the imprint material and the mold is longer than the third continuous irradiation period (Fig. 2. paragraph [0079] overall period – F).
Regarding Claim 5, the combination of Koole, Kataho and Okushima disclose all the limitations of Claim 1 and Koole further discloses the energy supply tool starts an operation for stopping the irradiating of the imprint material in response to a stop instruction from the controller (Koole, paragraph [0045]), while Kataho discloses that the controller sends the stop instruction to the energy supply tool after causing the adjuster to start separating between the imprint material and the mold from each other (Kataho, Fig. 2 paragraph [0024] resin layer – 2 transfer surface – 4a).
 Regarding Claim 6, the combination of Koole, Kataho and Okushima disclose all the limitations of Claim 5 and Koole and Kataho further disclose that the continuous irradiation period of the apparatus of Claim 5 includes a first continuous irradiation period during which an irradiation amount of the light  the imprint material increases (Koole paragraph [0025]), a second continuous irradiation period during which the irradiation amount is maintained constant (Koole paragraph [0024] stabilized value), and a third continuous irradiation period during which the irradiation amount decreases (Koole Figs 2-4 paragraphs [0024], [0013]-0015]), the second continuous irradiation period shifts to the third continuous irradiation period in response to the stop instruction (Koole paragraph [0025], Kataho paragraph [0024] the ultraviolet irradiation unit is turned off at a halfway point of hardening) and Kataho teaches that the controller causes the adjuster to start separating the imprint material and the mold from each other in the 
Regarding Claim 7, the combination of Koole, Kataho and Okushima disclose all the limitations of Claim 6 and Koole further discloses that the imprint apparatus of Claim 6 comprises a period during which an operation of separating the imprint material and the mold is longer than the third continuous irradiation period (Fig. 2. paragraph [0079] overall period – F).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598.  The examiner can normally be reached on M-Th 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742